﻿The delegation of the Republic of the Congo
wishes to express to the President its warmest
congratulations on his election to lead the fifty-first session
of the General Assembly.
My country is particularly pleased by this choice, as
it attests to the international community’s recognition of the
constant and active commitment of his country to ensuring
the triumph of the ideals of peace sought by the United
Nations. I have no doubt that under his guidance this
session will help humankind take new strides towards peace
and progress.
To his predecessor, His Excellency Mr. Diogo Freitas
do Amaral, I would like to express our great appreciation
for all he did in spite of the trying international conditions,
which were continually complicated by human actions.
Finally, from this rostrum, my delegation wishes to
welcome the tremendous efforts of the Secretary-General,
Mr. Boutros Boutros-Ghali over the past five years. All his
work has contributed greatly to the specific efforts of
Member States to ensure that our universal institution is
better able to meet the many challenges of our times and
more likely to avail itself of the many opportunities of the
coming century to ensure that humanity will prosper.
The idea of humankind prospering leads me to wonder
whether such a phenomenon can become universal at a time
when, despite the efforts of the United Nations there are so
many differences between nations around the world, so
many contradictions and conflicting interests between rich
and poor countries and, in Africa in particular, between
those who wield political power and those who seek it,
frequently using armed force.
However, it must be emphasized that far from being
the by-product of a sombre period in the history of
humankind, the United Nations remains after more than half
a century, the best instrument for achieving and
consolidating peace, for the progress of humankind and for
preserving diversity around the globe. It also remains a
place of legal equality between nations and a crucible of
the ideals of humanism in which the interests and the
destinies of all continents and all peoples should be fused
but not confused.
This being said, the vision of the founding fathers of
the United Nations is yet to become a reality. This is
possible only if Member States are truly committed to
striving for such ideals. Is it Utopian for the increasingly
fragile nations to do this when they are trying to find
their own equilibrium? Unfortunately, it is very tempting
to say yes, as our world is increasingly divided between
those who have knowledge and wealth and those who are
sinking in ignorance, disease, war and poverty.
In saying this to this Assembly, I, who come from
a continent on the brink of oblivion, am not telling
anyone anything new. I beg the Assembly’s indulgence to
repeat the same prayer, the same cry of distress, already
voiced here, now and in the past, by our eminent
predecessors.
They have said many times, more eloquently than I
can, that Africa, 51 years later, is an ailing continent at
whose bedside the commonly held notion of international
solidarity should be translated into resolutions and quickly
followed by actions. The wealthiest countries will then
have helped thousands of human beings to join the
modern era through scientific and technological progress.
This is a major challenge that calls for foresight,
humanism and the mobilization of the richest countries if
our world is to be in a better position to deal peacefully
with the stakes of the future in the North and the South.
In this connection, the process of the democratization
and economic integration of Africa should be further
encouraged and supported by the international community.
This is the basis for liberating all the creative African
forces that used to be held in check by dictatorial regimes
that were not well disposed to fostering intellectual
development.
The end of dictatorial regimes in certain African
countries and the spread of the democratization process in
Africa does not automatically mean the establishment of
truly democratic institutions, as the democrats in countries
with democratic systems may have wished.
Caught between seeking its future and reconciling
the present with its past, Africa must, with universal
support, find modern institutional means of curbing the
political tension that frequently results from tribalistic or
13


clannish view of power, which in turn results in the civil
wars that so hamper the continent in its march towards
peace.
Seen in this way, democratic pluralism should be a
measure of our march towards progress and, at this stage,
make peace the stabilizing and constant factor of
democratic institutions. It should also, and above all, ensure
that peace is a decisive factor in human development in
Africa.
Our continent can no longer take democracy to mean
the mechanical imposition of some model of democratic
institutions while forgetting our historical baggage or giving
in to the temptation to undo with the stroke of a pen the
bases of our social and cultural values.
It was by seeking a true balance between peace and
democratic institutions that the President of the Republic of
the Congo was able to restore peace in our country after
two years of civil war, following the democratic elections
that brought him to power. By this same philosophy, having
integrated members of the major opposing political party
into the Government of the Republic, Mr. Pascal Lissouba
supports the idea of a necessary period of democratic
transition. This period is one of adapting the various
political actors to the needs of the democratic regime,
particularly to the principle of political change-over with
the preservation of our values based upon sharing, solidarity
and respect for authority.
We are convinced that an approach based on the
concept of participatory democracy will make it possible to
reduce the sources of conflict between those who have been
elected by the people and those who have lost in
democratic elections without affecting in the least the rules
of the democratic regime, particularly the principles of
equality, liberty and the right of the people to choose their
main leaders.
We think that African democracy, freed from the
dangers of political individualism, the temptations of power
for oneself and the torments of tribalism, even with the
legacy of political systems of the past, can become a factor
for pacification, a fairer distribution of the fruits of
collective efforts and social and economic progress.
In this vision, the present weakness of our political
systems can be regarded as a phase in the democratic
transition to a modern developed Africa only if the
international community fully realizes that democracy
cannot prosper in poor countries, where politics were for so
long the road to social success, without exposing our
citizens to the political games of those for whom the
advent of democracy and its attendant competitive
elections mean the end of the eminent position they enjoy
in society thanks to the exercise of political power. The
various civil wars that repeatedly cast a shadow over our
continent are sad testimony to this reality.
Therefore, assistance to promote economic
development in African countries that are committed to
the democratization of their institutions will result in the
emergence of new political classes that are protected from
need and that will be more likely to regard politics as a
means of governing a community of men and women
who are bound by a territory and a common destiny than
as the only means to get ahead in an economically poor
environment.
As the Assembly can imagine, the economic
development of Africa is a decisive factor for stability,
development, pacification and democratization. The
current world economic situation is clear evidence that
globalization is inevitable. However, globalization could
also have serious drawbacks if measures are not adopted
to rectify fundamental imbalances. Increased competition
means poor countries, particularly those in the sub-
Saharan region, will risk losing more market shares and
will be increasingly marginalized.
If it is first and foremost up to the African countries
to demonstrate that their marginalization is determined
only by fate and that their current situation is merely one
of those tragic aftermaths with which history has
frequently sprinkled the course of human events, then it
is also up to the international community as a whole, in
active solidarity, to make a special commitment to
supporting the efforts of the African countries to deal
with the challenges before them.
This is why I must emphasize the role of
international cooperation and, particularly, the importance
of official development assistance for our countries. This
assistance, important in principle, should be enhanced
with action, in accordance with commitments that were
entered into, in order to meet the needs of the poorest
populations and to make Governments better able to meet
their obligations. Unfortunately, the decrease in such aid
runs counter to this view.
My country is pleased to note the Secretary-
General’s Special Initiative to help Africa, which
reinforces the United Nations New Agenda for the
14


Development of Africa in the 1990s. The mid-term review
falls far short of our expectations, however. The Congo
supports the recommendations emerging from that
assessment and hopes that the international community will
do its utmost to respect its commitments towards Africa.
Earlier I mentioned the tragedies of the African
peoples caused by civil war. My country, the Congo, which
since March 1995 has presided over the Standing Advisory
Committee of the United Nations on Security Questions in
Central Africa, would like to say how pleased it is to note
that in Angola, as well as in Bosnia and Herzegovina, the
parties are endeavouring to implement the peace agreements
and are thus enjoying the support of the international
community. We must welcome the efforts of the Economic
Community of West African States (ECOWAS) to settle the
Liberian conflict, and we are pleased to note the signing of
the new peace Agreement, which, in the light of current
political developments in that country, gives us reasons for
hope.
However, we are deeply concerned by the situation in
some other parts of the world. The recent, spiralling acts of
violence in the Middle East and the number of civilian
casualties have weighed heavily on the peace process. The
Republic of the Congo emphasizes the importance of an
early resumption of dialogue, with a view to continuing the
peace process in the Middle East.
The Republic of the Congo welcomes progress in
nuclear disarmament, particularly the opening for signature
last 24 September of the Comprehensive Nuclear-Test-Ban
Treaty (CTBT). This historic act strengthens the extension
of the Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) and will promote international relations based upon
peaceful coexistence and trust between States. This is the
course of action chosen by African countries in the
Pelindaba Treaty, which makes Africa a nuclear-free zone.
We must express our deep concern over the situations
in Africa in which peace is threatened daily, both within
national borders and between States. By establishing the
United Nations Standing Advisory Committee on Security
Questions in Central Africa, the General Assembly has
established a cooperative framework that will enable
11 States from Central Africa to engage in dialogue in
order to build confidence among themselves and establish
their own machinery to facilitate the prevention,
management and settlement of conflicts in the subregion.
The first summit of the Heads of State and Government,
held on 8 July 1996 in Yaoundé, Cameroon, led to the
signing of a non-aggression pact.
We want to express our sincere thanks to the
countries, particularly Japan, that have contributed to the
special trust fund to implement the Committee’s
programme. That fund made it possible to hold in
Yaoundé, under the auspices of the United Nations, a
seminar for training specialized units of peace operations.
I would also like to express the Committee’s thanks
to President Julius Nyerere for his role in finding a
peaceful solution to the Burundi crisis. The Government
of the Congo calls upon all parties to the conflict in
Burundi, a fraternal country and a member of the
Advisory Committee, to regain control of the situation
and to create through dialogue conditions for a return to
peace and national reconciliation.
Before concluding, I would like to mention some
recent developments in the economic and political
situation in my country. Since the National Forum for the
Culture of Peace organized with the support of United
Nations Educational, Scientific and Cultural Organization
(UNESCO) in Brazzaville in December 1995 and the
signing of a peace pact among the various political
parties, we are more than ever determined to address the
most crucial issues before our country, namely,
consolidating peace and combating poverty.
At the initiative of His Excellency President Pascal
Lissouba, all the Congolese political forces have signed
a framework agreement on census-taking with a view to
prepare the second presidential election of our democratic
era. The recently appointed Government is endeavouring
to organize these elections in transparency, peace and
respect for deadlines. In order to meet its commitments
the Government of Congo will be able to count on the
United Nations, friendly countries and all those who
promote the consolidation of democracy in Africa.
The signing on 20 June of a strengthened structural
adjustment mechanism with the International Monetary
Fund ensures that our people will support an economic
and social recovery programme despite the many
sacrifices it will entail. These efforts will be pursued with
the same commitment in the hope that our country will
receive the support of the international community at the
round table of donor countries to be held at Geneva in
November.
Congo, freed from the burdens that have delayed its
development for so long and mortgaged its future, will
finally be able to offer its people the peace and progress
for which they have been waiting so long.






